         Case 21-30384                 Doc 3        Filed 05/04/21             Entered 05/04/21 15:18:03                     Page 1 of 2

Information to identify the case:
Debtor 1                 John Daniel Perillo Jr.                                                 Social Security number or ITIN _ _ _ _

                         First Name   Middle Name   Last Name                                    EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        District of Connecticut
                                                                                                 Date case filed for chapter 13 5/4/21
Case number:          21−30384 amn




Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                10/1/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         John Daniel Perillo Jr.

2. All other names used in the
   last 8 years
                                              220 Beach Road
3. Address                                    Wolcott, CT 06716
                                               John Daniel Perillo Jr.                                        Contact phone _____________
4. Debtor's  attorney
   Name and address
                                               220 Beach Road
                                               Wolcott, CT 06716                                              Email: NONE

5. Bankruptcy trustee                         Roberta Napolitano                                            Contact phone (860)278−9410
     Name and address                         10 Columbus Boulevard
                                              6th Floor
                                              Hartford, CT 06106

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed                                                                    9:00 a.m. − 4:00 p.m. Monday − Friday
     at this address.                         157 Church Street
     You may inspect all records filed in     18th Floor
                                              New Haven, CT 06510                                           Contact phone 203−773−2009
     this case at this office or online at
      https://pacer.uscourts.gov.
                                                                                                            Date: 5/4/21
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
          Case 21-30384                 Doc 3       Filed 05/04/21              Entered 05/04/21 15:18:03                         Page 2 of 2
Debtor John Daniel Perillo Jr.                                                                                                             Case number 21−30384

7.     Meeting of creditors                                                                                                  Location:
       Debtors must attend the meeting to be     June 4, 2021 at 10:00 AM
       questioned under oath. In a joint case,                                                                               DUE TO COVID−19 THE
       both spouses must attend.                                                                                             MEETING OF CREDITORS
       Creditors may attend, but are not         Conference Line: 877−462−8567
       required to do so.                                                                                                    WILL BE HELD
                                                 Participant Code: 1732219                                                   TELEPHONICALLY.
8. Deadlines                                Deadline to file a complaint to challenge                                Filing deadline:
     The bankruptcy clerk's office must     dischargeability of certain debts:                                       August 3, 2021
     receive these documents and any
     required filing fee by the following   You must file:
     deadlines.                             • a motion if you assert that the debtors are not entitled to receive a discharge
                                              under U.S.C. § 1328(f), or

                                            • a complaint if you want to have a particular debt excepted from discharge
                                              under 11 U.S.C. § 523(a)(2) or (4).
                                            Deadline for all creditors to file a proof of claim                      Filing deadline: July 13, 2021
                                            (except governmental units):
                                                                                                                     Filing deadline: Governmental agencies
                                            Deadline for governmental units to file a proof of                       who wish to file a proof of claim should do
                                            claim:                                                                   so within 180 days of the date the Order for
                                                                                                                     Relief was entered.



                                            Deadlines for filing proof of claim:
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                             www.uscourts.gov or any bankruptcy clerk's office.
                                            If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                            proof of claim even if your claim is listed in the schedules that the debtor filed.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                            claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                            example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                            right to a jury trial.


                                            Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                            The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                            believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                            may file an objection.

9. Filing of plan                           The debtor has not filed a plan as of this date. A copy of the plan or summary and a notice of the hearing on
                                            confirmation will be sent separately.
10. Creditors with a foreign                If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                 extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                            questions about your rights in this case.
11. Filing a chapter 13                     Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                         according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                            plan and appear at the confirmation hearing. A copy or summary of the plan, if not enclosed, will be sent to you
                                            later, and if the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation
                                            hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                            unless the court orders otherwise.
12. Exempt property                         The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                            to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                            You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe
                                            that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                      Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                            However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                            are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                            as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                            523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                            you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                            must file a motion. The bankruptcy clerk's office must receive the objection by the deadline to object to
                                            exemptions in line 8.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                    page 2
